EXHIBIT 10.1
 


STANDSTILL AND VOTING AGREEMENT
 
This Standstill and Voting Agreement (this “Agreement”) dated July 13, 2016 is
by and among the persons and entities listed on Schedule A (collectively, the
“Kanen Group”, and each individually a “member” of the Kanen Group) and Data I/O
Corporation (the “Company”).
 
WHEREAS, the Kanen Group anticipates that it will beneficially own 2,240,000 of
the common stock of the Company (the “Common Stock”), which represents
approximately 28.35% of the issued and outstanding shares of Common Stock based
upon the Company’s Form 10-Q for the quarterly period ending on March 31, 2016,
and will reflect such holdings in a Schedule 13D to be filed by members of the
Kanen Group with the United States Securities and Exchange Commission (the
“SEC”);
 
WHEREAS, the Company’s Board of Directors (the “Board”) have considered the
request of the Kanen Group for an exemption under the Company’s Rights
Agreement, dated as of April 4, 1998, between the Company and Computershare Inc.
(successor-in-interest to Computershare Shareowner Services LLC (f/k/a Mellon
Investor Services LLC)), as Rights Agent, as amended (the “Rights Agreement”)
such that the anticipated beneficial ownership of greater than 15% of the Common
Stock will not trigger the Rights Agreement;
 
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.           Rights Agreement Amendment. The Company shall amend the Rights
Agreement by adopting Amendment No. 3 to the Rights Agreement in the form
attached as Exhibit A hereto.
 
2.           Voting Agreement.
 
(a)           From the date hereof through the termination of this Agreement in
accordance with its terms, at every meeting of the shareholders of the Company
called with respect to any reason, and at every adjournment thereof, and on
every action or approval by written consent of the shareholders of the Company
with respect to any reason, the Kanen Group shall vote or consent the Shares (as
defined below) (or cause the Shares to be voted or consented) on any matter in
the same proportion as all voting securities of the Company (other than the
Shares or any other securities beneficially owned by the Kanen Group) are voted
on such matter.  In addition to the other covenants and agreements of the Kanen
Group provided for elsewhere in this Agreement, from the execution of this
Agreement until the termination of this Agreement, the Kanen Group and each
member shall not enter into any agreement, arrangement or understanding with any
Person (as defined below) to take any action that would be inconsistent with the
voting arrangement set forth in the foregoing sentence or that would otherwise
have the effect of violating the provisions and agreements contained herein.
Section 2 of this Agreement is intended to bind the Kanen Group and each member
as shareholder(s) of the Company only with respect to the Shares and only in the
manner expressly provided herein. Except as otherwise set forth in this
Agreement, the Kanen Group and each member shall not be restricted from voting
in favor of, voting against or abstaining with respect to, any other matter
presented to the shareholders of the Company at a meeting thereof or in any
action by written consent of the shareholders. Notwithstanding the foregoing,
the Kanen Group and each member shall not be precluded from voting and
exercising all voting and related rights of all securities of the Company then
Beneficially Owned by the Kanen Group in respect of an Extraordinary
Transaction.
 
(b)           Concurrently with the execution of this Agreement, the Kanen Group
agrees to deliver to the Chief Executive Officer and the Chief Financial Officer
of the Company a proxy in the form attached hereto as Exhibit B (the “Proxy”)
covering the Shares, which shall be irrevocable to the extent provided in the
Washington Business Corporation Act; provided, that such Proxy shall be
automatically suspended at such time that the Kanen Group files a Schedule 13D
with the SEC showing that its Beneficial Ownership is less than 15% of the then
outstanding Common Stock; provided further, that
 
 
 
 

--------------------------------------------------------------------------------

 
 
such suspended Proxy shall be automatically reinstated with full force and
effect at any time during the term of the Agreement that Beneficial Ownership of
the outstanding shares of the Company’s Common Stock by the Kanen Group
(together with the Kanen Group’s Affiliates and Associates) equals or exceeds
15% of the then outstanding Common Stock.
 
3.           Standstill.
 
(a)           Each member of the Kanen Group agrees that, during the term of
this Agreement, it shall not, and shall cause each of its Affiliates or
Associates (as such terms are defined in Rule 12b-2 promulgated by the SEC under
the Exchange Act) (collectively and individually, the “Kanen Affiliates”) to
not:
 
(i)           (A) make, engage in, or in any way participate in, directly or
indirectly, any “solicitation” of proxies (as such terms are used in the proxy
rules of the SEC but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv) of the Exchange Act) or consent to vote or advise, encourage or
influence any person with respect to the voting of any securities of the Company
or any securities convertible or exchangeable into or exercisable for any such
securities (collectively, “securities of the Company”) for the election of
individuals to the Board or to approve shareholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act), other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any shareholder meeting or voting its shares at
any such meeting in its sole discretion (subject to compliance with this
Agreement), (B) make or be a proponent of any shareholder proposal (pursuant to
Rule 14a-8 under the Exchange Act or otherwise) or (C) initiate, encourage or
participate in any “withhold” or similar campaign, directly or indirectly;
 
(ii)           form, join, encourage, influence, advise or in any way
participate in any Group (as such term is defined in Section 13(d)(3) of the
Exchange Act) with any persons who are not Kanen Affiliates with respect to any
securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly set forth in
this Agreement;
 
(iii)           sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities of the Company held by the Kanen
Group or any Kanen Affiliate to any person or entity not a (A) party to this
agreement, (B) member of the Board, (C) officer of the Company or (D) a Kanen
Affiliate (a “Third Party”) that would knowingly result in such Third Party,
together with its affiliates and associates, owning, controlling or otherwise
having any beneficial or other ownership interest in the aggregate of more than
4.9% of the shares of Common Stock outstanding at such, except in a transaction
approved by the Board;
 
(iv)           effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities (each, an “Extraordinary Transaction”), or frustrate or
seek to frustrate any Extraordinary Transaction proposed or endorsed by the
Company, or make any public statement with respect to an Extraordinary
Transaction; provided, however, that this clause shall not preclude the (x)
tender (or action not to tender) by the Kanen Group or a Kanen Affiliate of any
securities of the Company into any tender or exchange offer or (y) vote by the
Kanen Group or a Kanen Affiliate of any securities of the Company with respect
to any Extraordinary Transaction (in accordance with the terms of this
Agreement);
 
 
 
2

--------------------------------------------------------------------------------

 
 
(v)           engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including any put or call option or “swap” transaction) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from a decline
in the market price or value of the securities of the Company;
 
(vi)           (A) call or seek to call any meeting of shareholders, including
by written consent, (B) seek representation on, or nominate any candidate to,
the Board, (C) seek the removal of any member of the Board, (D) solicit consents
from shareholders or otherwise act or seek to act by written consent, or (E)
conduct a referendum of shareholders;
 
(vii)           take any action in support of or make any proposal or request
that constitutes: (A) controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board; (B) any material
change in the capitalization, stock repurchase programs and practices, capital
or asset allocation programs and practices or dividend policy of the Company;
(C) any other material change in the Company’s management, business or corporate
structure; (D) seeking to have the Company waive or make amendments or
modifications to the Company’s articles of incorporation or the by-laws, or
other actions, that may impede or facilitate the acquisition of control of the
Company by any person; (E) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange; or (F) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act;
 
(viii)           make any statement or announcement that constitutes an ad
hominem attack on, or otherwise disparages or causes to be disparaged, the
Company, any of the Company’s Affiliates, or any of the Company’s past, present
or future officers or directors appointed during the term of this Agreement;
 
(ix)           other than litigation to enforce the provisions of this
Agreement, institute, solicit or assist or join as a party (or threaten to
institute, solicit, assist or join as a party), any action, complaint,
litigation, arbitration, or similar proceeding against or to which the Company,
its Affiliates or any of their respective past, present or future directors,
officers or employees appointed during the terms of this agreement (including
derivative actions) is a party;
 
(x)           make any public disclosure, announcement or statement regarding
any intent, purpose, plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;
 
(xi)           enter into any discussions, negotiations, agreements or
understandings with any Third Party to take any action with respect to any of
the foregoing, or advise, assist, knowingly encourage or seek to persuade any
Third Party to take any action or make any statement with respect to any of the
foregoing, or otherwise take or cause any action or make any statement
inconsistent with any of the foregoing;
 
(xii)           take any action that would result in the Kanen Group or any
member becoming an Acquiring Person under the Rights Agreement; or
 
(xiii)           request, directly or indirectly, any amendment or waiver of the
foregoing.
 
The foregoing provisions of this Section 3(a) shall not be deemed to prohibit
the Kanen Group or its directors, officers, partners, employees, members or
agents (acting in such capacity)
 

 
3

--------------------------------------------------------------------------------

 

(“Representatives”) from communicating privately with, or from privately
requesting a waiver of any of the foregoing provisions of this Section 3(a)
from, the Company’s directors or officers, so long as such communications or
requests are not intended to, and would not reasonably be expected to, require
any public disclosure of such communications or requests. Each member of the
Kanen Group further agrees that the foregoing provisions shall apply, mutatis
mutandis, with respect to (x) any and all of the Company’s subsidiaries and (y)
any and all other entities in which the Company, to the knowledge of the Kanen
Group, directly or indirectly, beneficially owns at least 20% of the outstanding
capital stock, in each case to the same extent as such provisions apply with
respect to the Company.
 
4.           Definitions.
 
(a)           “Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership”
shall have the meaning set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act,
 
(b)           “Change of Control” shall mean the occurrence of any of the
following events: (i) there occurs a sale, transfer, conveyance or other
disposition of all or substantially all of the consolidated assets of the
Company, (ii) any Person or “group” (as such term is used in Section 13 of the
Exchange Act) (in each case excluding (x) any member of the Kanen Group or any
of their respective Affiliates and (y) any group arising solely by reason of
this Agreement), directly or indirectly, obtains beneficial ownership of 50% or
more of the outstanding Company Common Stock, (iii) the Company consummates any
merger, consolidation or similar transaction, unless the shareholders of the
Company immediately prior to the consummation of such transaction continue to
hold (in substantially the same proportion as their ownership of the Common
Stock immediately prior to the transaction, other than changes in
proportionality as a result of any cash/stock election provided under the terms
of the definitive agreement regarding such transaction) more than 50% of all of
the voting power of the outstanding shares of Common Stock (and any other class
of voting stock) of the surviving or resulting entity in such transaction
immediately following the consummation of such transaction.
 
(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(d)           “Person” shall mean any individual, firm, corporation,
partnership, limited liability company, limited liability partnership, trust or
other legal entity, group of persons making a “coordinated acquisition” of
shares, and includes any successor (by merger or otherwise) of such individual
or entity.
 
(e)           “Shares” shall mean, with respect to the Kanen Group, (i) all
shares of Common Stock held beneficially or of record by the Kanen Group
(together with the Kanen Group’s Affiliates and Associates), in excess of 15% of
the Common Stock outstanding as of the record date of the applicable vote or
action by written consent of the Company’s shareholders and (ii) any shares of
capital stock of the Company other than Common Stock, or other securities of the
Company having voting power generally, that the Kanen Group (together with Kanen
Group’s Affiliates and Associates) purchases or with respect to which the Kanen
Group otherwise acquires record or beneficial ownership after the date of this
Agreement.
 
(f)           “Transfer” means, with respect to any share of Common Stock (or
direct or indirect economic or other interest therein), a transfer, sale,
assignment, pledge, hypothecation or other disposition, whether directly or
indirectly (pursuant to the creation of a derivative security or otherwise), the
grant of an option or other right or the imposition of a restriction on
disposition or voting or by operation of law.
 
5.           Representations of the Company. The Company represents and warrants
to the Kanen Group as follows: (a) the Company has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; and (b)
 

 
4

--------------------------------------------------------------------------------

 

this Agreement has been duly and validly authorized, executed and delivered by
the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.
 
6.           Representations and Covenants of the Kanen Group. The Kanen Group,
jointly and severally, represent and warrant to the Company as follows: (i) each
member of the Kanen Group that is an entity is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (ii)
each member of the Kanen Group has the requisite power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (iii) this Agreement has been
duly and validly authorized, executed and delivered by each member of the Kanen
Group, constitutes a valid and binding obligation and agreement of each member
of the Kanen Group and is enforceable against each member of the Kanen Group in
accordance with its terms; (iv) the Kanen Group, together with the Kanen
Affiliates, anticipates that it will beneficially own, directly or indirectly,
an aggregate of 2,240,000 shares of Common Stock and such shares of Common Stock
will constitute all of the Common Stock beneficially owned by the Kanen Group
and the Kanen Affiliates or in which the Kanen Group or the Kanen Affiliates
have any interest or right to acquire, whether through derivative securities,
voting agreements or otherwise; (v) the Kanen Group shall inform any party with
shared voting or dispositive power over such securities of the terms of this
Agreement; and (vi) as of the date of this Agreement, the Kanen Group
beneficially owns less than 15% of the outstanding Common Stock.
 
 
7.
Suspension and Termination.

 
(a)           Notwithstanding the foregoing, Sections 2 and 3 of this Agreement
shall be automatically suspended at such time that the Company enters into a
definitive agreement providing for a Change of Control (a “Change of Control
Agreement”); provided, however, that upon public announcement of the termination
of the Change of Control Agreement by any party thereto, Sections 2 and 3 of
this Agreement shall be automatically reinstated with full force and effect for
the remainder of the term of this Agreement, unless further suspended or unless
this Agreement is otherwise terminated pursuant to Section 7(b).
 
(b)           This Agreement is effective as of the date hereof and shall remain
in full force and effect until the earlier of (i) the mutual written agreement
of the Kanen Group and the Company, (ii) the second anniversary of the date of
this Agreement or (iii) upon consummation of a Change of Control.
 
(c)           Pursuant to the provisions of this Section 7(c), Sections 9
through 16 shall survive the termination of this Agreement. No termination
pursuant to Section 7(b) shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.
 
 
8.
Public Announcement.

 
(a)           The Company shall file promptly a Form 8-K (the “Form 8-K”)
reporting entry into this Agreement and appending or incorporating by reference
this Agreement as an exhibit thereto.
 
(b)           The Kanen Group shall promptly, but in no case prior to the date
of the filing of the Form 8-K by the Company pursuant to Section 6(a) hereof,
prepare and file a Schedule 13D with respect to the Company reporting the
beneficial ownership reflected in this Agreement and entry into this Agreement
and amending the applicable items to conform to the obligations hereunder.
 
(c)           The parties shall mutually agree to a summary description of this
Agreement which shall be used to describe this Agreement in both the Company’s
Form 8-K and the Kanen Group’s Schedule 13D. The Kanen Group and Kanen
Affiliates shall provide the Company with reasonable
 

 
5

--------------------------------------------------------------------------------

 



 
opportunity to review and comment upon the Schedule 13D prior to filing, and
shall consider in good faith any changes proposed by the Company.
 
(d)           The Company shall promptly issue a press release to be mutually
agreed with the Kanen Group in connection with this Agreement.
 
(e)           None of the Kanen Group or the Kanen Affiliates shall (i) issue a
press release in connection with this Agreement or the actions contemplated
hereby or (ii) except as contemplated by Section 8(d), otherwise make any public
statement, disclosure or announcement with respect to this Agreement or the
actions contemplated hereby, other than as mutually agreed to by the Company and
the Kanen Group.
 
9.           Miscellaneous. The parties agree that irreparable damage could
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage may not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the federal or state courts of the State of Washington, in
addition to any other remedies at law or in equity, and each party agrees it
will not take any action, directly or indirectly, in opposition to another party
seeking relief. Each of the parties hereto agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief. Furthermore, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of such
federal or state courts of the State of Washington in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (c)
agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than such federal
or state courts of the State of Washington, and each of the parties irrevocably
waives the right to trial by jury, and (d) each of the parties irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address set forth in Section 12 hereof or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF WASHINGTON APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW
PRINCIPLES THAT MAY RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
10.           Expenses. All attorneys’ fees, costs and expenses incurred in
connection with this Agreement and all matters related hereto will be paid by
the party incurring such fees, costs or expenses.
 
11.           Entire Agreement; Amendment. This Agreement and the Rights
Agreement Amendment contain the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersede any and all
prior and contemporaneous agreements, memoranda, arrangements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. This Agreement may be amended only by an
agreement in writing executed by the parties hereto, and no waiver of compliance
with any provision or condition of this Agreement and no consent provided for in
this Agreement shall be effective unless evidenced by a written instrument
executed by the party against whom such waiver or consent is to be effective. No
failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.
 
12.           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be
 

 
6

--------------------------------------------------------------------------------

 

deemed validly given, made or served, if (a) delivered in person or sent by
overnight courier, when actually received during normal business hours at the
address specified in this subsection, or (b) if given by e-mail, when such
e-mail is transmitted to the e-mail address set forth below and the appropriate
confirmation is received:
 
 
if to the Company:
Data I/O Corporation

 
6645 185th Ave. N.E., Suite 100

 
Redmond, WA 98052

 
Attention: Chief Financial Officer

 
With a copy to the General Counsel of Data I/O Corporation at the same address

 
 
if to the Kanen Group:
Kanen Wealth Management LLC

 
10141 Sweet Bay Ct.

 
Parkland, Florida 33076

 
Attention: David Kanen

 
13.           Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.
 
14.           Counterparts. This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.
 
15.           No Third Party Beneficiaries; Assignment. This Agreement is solely
for the benefit of the parties hereto and is not binding upon or enforceable by
any other persons. No party to this Agreement may assign its rights or delegate
its obligations under this Agreement, whether by operation of law or otherwise,
and any assignment in contravention hereof shall be null and void. Nothing in
this Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.
 
16.           Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or
 

 
7

--------------------------------------------------------------------------------

 

prepared it is of no application and is hereby expressly waived by each of the
parties hereto, and any controversy over interpretations of this Agreement shall
be decided without regards to events of drafting or preparation.
 
[Signature Pages Follow]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 
 
DATA I/O CORPORATION
 
 


 
By: /s/ Anthony
Ambrose                                                                                     
Name:  Anthony Ambrose
Title:  President & CEO






 
By: /s/ David Kanen                                  
                                                            
David Kanen


 
KANEN WEALTH MANAGEMENT LLC
 


 
By: /s/ David Kanen                                  
                                                            
Name:  David Kanen
Title:  President


 



 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Members of Kanen Group
 
DAVID KANEN
 
KANEN WEALTH MANAGEMENT LLC
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Rights Agreement Amendment
 


 

 
 

--------------------------------------------------------------------------------

 



 
AMENDMENT NO. 3 TO RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 3 TO RIGHTS AGREEMENT (this “Amendment") is made as of July
13, 2016, by and between Data I/O Corporation, a Washington corporation (the
"Corporation"), and Computershare Inc. (successor-in-interest to Computershare
Shareowner Services LLC (f/k/a Mellon Investor Services LLC)), a Delaware
corporation (the “Rights Agent”), with respect to the following facts and
circumstances.
 
WHEREAS, the Corporation and the Rights Agent entered into a rights agreement
dated as of April 4, 1998, as amended by that certain Amendment No. 1 to Rights
Agreement dated as of February 9, 1999, and as further amended by that certain
Amendment No. 2 to Rights Agreement dated as of April 3, 2008 (collectively, the
“Rights Agreement”);
 
WHEREAS, the Corporation and the Rights Agent desire to further amend the Rights
Agreement on the terms and conditions set forth below;
 
WHEREAS, the Corporation hereby certifies to the Rights Agent that this
Amendment is in compliance with the terms of Section 25.2 of the Rights
Agreement; and
 
WHEREAS, all capitalized terms used and not defined in this Amendment shall have
the respective meanings assigned to them in the Rights Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein set forth, the parties hereto hereby agree as follows:
 
1.  Amendment to Name of Rights Agent.  The Rights Agreement is hereby amended
by deleting each reference to “Mellon Investor Services LLC” and replacing each
such reference with “Computershare Inc.”.
 
2. Amendment to Section 25.1.1. Section 25.1.1 of the Rights Agreement is hereby
amended by deleting the Notices address and replacing it with the following
address:
 
Data I/O Corporation
6645 185th Ave. N.E., Suite 100
Redmond, WA 98052
 
3. Amendment to Section 25.1.2. Section 25.1.2 of the Rights Agreement is hereby
amended by deleting the Notices address and replacing it with the following
address:
 
Computershare Inc.
P.O. Box 30170
College Station, TX 77842-3170


with overnight notification to:


Computershare Inc.
211 Quality Circle, Suite 210
College Station, TX 77845


4.  The definition of "Acquiring Person" set forth in Section 1.1 of the Rights
Agreement is hereby amended by the deletion of the period that currently appears
at the end of said Section 1.1, the
 
 
 
 

--------------------------------------------------------------------------------

 
 
replacement of such period with a semicolon and the addition of the following
words after such semicolon:
 
"; and further provided, that none of David Kanen, and Kanen Wealth Management
LLC (together the "Kanen Parties"), shall be treated for any purpose of this
Agreement as an Acquiring Person unless and until any one or more of the Kanen
Parties, individually or in the aggregate with any one or more of the other
Kanen Parties, Beneficially Owns at least 28.5% of the then outstanding shares
of Common Stock, it being expressly intended, however, that (i) each of the
Kanen Parties shall be deemed an Acquiring Person in the event that any Kanen
Party Beneficially Owns any other shares of Common Stock, which other shares,
when aggregated with any shares of Common Stock Beneficially Owned by any of the
Kanen Parties, represent 28.5% or more of the then outstanding Common Stock and
(ii) the foregoing exception to the general definition of the term "Acquiring
Person" set forth in this Agreement is exclusively for the benefit of the Kanen
Parties and any determination  regarding the status of any other Person as an
Acquiring Person for any purpose of this Agreement shall be made without
reference to such exception.”.
 
5.  Except as specifically modified by this Amendment, the Rights Agreement
shall remain in full force and effect in all respects.
 
6. This Amendment may be executed by the parties hereto in one or more
counterparts, all of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  A signature to this
Amendment executed and/or transmitted electronically shall have the same
authority, effect, and enforceability as an original signature.
 
7.  This Amendment shall be deemed to be a contract made under the laws of the
State of Washington and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State; provided, however, that all provisions
regarding the rights, duties, liabilities and obligations of the Rights Agent
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the date and year first above written.
 
DATA I/O CORPORATION
 

     
By:
 
/s/ Anthony Ambrose
Name:
 
Anthony Ambrose
Title:
 
President & CEO

 
COMPUTERSHARE INC., as Rights Agent
 

     
By:
 
/s/ Joseph S. Campbell
Name:
 
Joseph S. Campbell
Title:
 
Vice President





 

 
 

--------------------------------------------------------------------------------

 

Exhibit B


IRREVOCABLE PROXY TO VOTE STOCK OF DATA I/O CORPORATION
 
1.
The undersigned shareholder of Data I/O Corporation, a Washington corporation
(the “Company”), hereby irrevocably (to the full extent permitted by the
Washington Business Corporation Act) appoints the Chief Executive Officer and
Chief Financial Officer of the Company, and each of them, as the sole and
exclusive proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to the Shares (as
defined in the Standstill and Voting Agreement, dated as of July 13, 2016 (the
“Standstill and Voting Agreement”)), by and among the Company and the
undersigned in accordance with the terms of this Proxy. Upon the undersigned’s
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until the termination of the
Standstill and Voting Agreement.

 
2.
This Proxy is coupled with an interest, is irrevocable (to the extent permitted
by the Washington Business Corporation Act), is granted pursuant to the
Standstill and Voting Agreement and is granted in exchange for valid
consideration.

 
3.
The proxies named above, and each of them, are hereby authorized and empowered
by the undersigned, at any time prior to the termination of the Standstill and
Voting Agreement, to act as the undersigned’s proxy to vote the Shares, and to
exercise all voting rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the Washington Business Corporation Act), at every annual,
special, adjourned or postponed meeting of the shareholders of the Company and
in every written consent in lieu of such meeting in the manner provided in the
Standstill and Voting Agreement.

 
4.
Notwithstanding the foregoing, the undersigned shall not be precluded from
voting and exercising all voting and related rights of all securities of the
Company then Beneficially Owned by the Kanen Group in respect of an
Extraordinary Transaction.  Further:

 
 
a)
This Proxy shall be automatically suspended at such time that the undersigned
file a Schedule 13D with the U.S. Securities and Exchange Commission showing
that their Beneficial Ownership of the outstanding shares of the Company’s
common stock is less than 15%; provided, that such suspended Proxy shall be
automatically reinstated with full force and effect at any time during the term
of the Standstill and Voting Agreement that Beneficial Ownership of the
outstanding shares of the Company’s common stock by the undersigned (together
with the undersigned’s affiliates and associates) equals or exceeds 15% of the
then outstanding common stock.

 
 
b)
This Proxy shall be automatically suspended at such time that the Company enters
into a definitive agreement providing for a Change of Control; provided,
however, that upon public announcement of the termination of the Change of
Control Agreement by any party thereto, this Proxy shall be automatically
reinstated with full force and effect for the remainder of the term of the
Standstill and Voting Agreement, unless further suspended or unless the
Standstill and Voting Agreement is otherwise terminated pursuant to Section 7(b)
therein.

 
5.
All capitalized terms used but not defined herein shall have the meanings set
forth in the Standstill and Voting Agreement.

 
6.
This Proxy shall automatically terminate and be of no further force and effect
upon the termination of the Standstill and Voting Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
7.
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.



(Remainder of page intentionally left blank.  Signature page to follow)

 
 

--------------------------------------------------------------------------------

 



 
By: /s/ David Kanen                                     
                                                            
David Kanen


 


 
KANEN WEALTH MANAGEMENT LLC
 
By: /s/ David Kanen                                     
                                                            
Name:  David Kanen
Title:  President


Dated: July 13, 2016

(Signature Page to Irrevocable Proxy to Vote Stock of Data I/O Corporation)
 
 

--------------------------------------------------------------------------------

 
